DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
There is no antecedent basis in the specification for the term “input means” recited in claim 5.
There is no antecedent basis in the specification for the term “communications means” recited in claim 8.

Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2 recites “receiving the retrieved set of brewing instructions and adjusting its operation to following the retrieved set of brewing instructions”.  It would appear the claim should recite ‘receiving the retrieved set of brewing instructions and adjusting its operation to follow the retrieved set of brewing instructions’.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) are: “input means” in claim 5 and “communications means” in claim 8.
Because this/these claim limitation(s) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, it is unclear what the term “its” in line 3 is referring to.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 14 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Rognon et al. US 2012/0295234.
Regarding claim 1 and 2, Rognon discloses a beverage brewing system comprising a scanner (paragraph [0085]) capable of reading an input beverage code, there is a first database of beverage codes and brewing instructions (brewing information) (paragraph [0091]).  There is a processor capable of comparing the input beverage code with the first database of beverage codes and brewing instructions (memories) and retrieving a first set of brewing instructions corresponding with the input brewing code (heaters, pumps, etc.) and there is a control system (control means) to direct the brewing of a beverage based on the retrieved set of brewing instructions (paragraph [0082]).  Further regarding claim 2, Rognon discloses the brewing system comprises a beverage brewing apparatus capable of receiving the retrieved set of brewing instructions and adjusting said apparatus’s operation (paragraph [0055] and [0091]).
Regarding claims 3 and 5, Rognon discloses there would be a data entry subsystem capable of entering a new beverage code and new brewing instructions into the first database of beverage codes and brewing instructions, which is to say that the subsystem constitutes input means allowing a user to modify the retrieved brewing instruction before the control system directs brewing (paragraph [0096]).
Regarding claim 4, Rognon discloses there would be a display (12) to display the retrieved brewing instructions (paragraph [0091]).
Regarding claim 6, in order for the beverage brewing system to brew a beverage based on the retrieved set of brewing instructions the processor would necessarily have to interpret the input beverage code as brewing instructions.
Regarding claims 7 – 9, Rognon discloses there would be a second database (commercial website corresponding to the coded URL address) (paragraph [0093]) of beverage codes and brewing instructions and a query system to compare the input beverage code with the second database of beverage codes and brewing instructions and retrieve a second set of brewing instructions corresponding with the input beverage code (paragraph [0096]).  Rognon further discloses the second database of beverage codes and brewing instruction is located remotely from the processor (remote server) the beverage brewing system also comprises communications means to access the second database of beverage of beverage codes and brewing instructions and retrieve a set of brewing instructions and the scanner would be a mobile device (mobile telecommunication terminal) (paragraph [0084], [0093], [0096] and fig. 8 – 10).
Regarding claim 10, Rognon discloses a method for determining desired beverage brewing parameters of a beverage solid (coffee/tea) which the method comprises scanning an input beverage code associated with the beverage solid (barcode) (paragraph [0014]) comparing the input beverage code with a first database of beverage codes and brewing instructions, to retrieve a brewing instruction set that matches the input beverage code, and passing the retrieved brewing instruction set on to a control system as parameters for brewing a beverage from the beverage solid (paragraph [0087 – [0088]).
Regarding claim 11, in order for the desired beverage brewing parameters of a beverage solid to be determined a beverage code and brewing instructions would necessarily have to have been entered into the first database pf beverage codes and brewing instructions.
Regarding claim 12, Rognon discloses that a second database of beverage codes and brewing instructions would be accessed to retrieve a brewing instruction set that matches the input beverage code (read by a mobile telecommunication terminal 40 before insertion of the capsule in the beverage device) (paragraph [0093]).
Regarding claim 13, Rognon discloses the retrieved brewing instruction set and input beverage code would be stored into the first database of beverage codes and brewing instructions (paragraph [0096]).
Regarding claim 14, Rognon discloses the input beverage code would be recognized as brewing instructions and said code would be passed to the control system as parameters for brewing a beverage from the beverage solid (paragraph [0036]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369. The examiner can normally be reached Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S./
Chaim SmithExaminer, Art Unit 1791                                                                                                                                                                                                        04 November 2022



/VIREN A THAKUR/Primary Examiner, Art Unit 1792